Geiger v. State, No. 2668 of the 2016 Term, Opinion by Moylan J.

HEADNOTE:

     THEFT BY DECEPTION– TO FIND NOTHING IS TO DISCOVER

SOMETHING     – DETECTIVE KELLY SPOKE FOR HIMSELF – THE

QUINTESSENCE OF HARMLESSNESS – SITTING IN THE DOCK –

PROCEEDING ON “INFORMATION RECEIVED” – FACIAL PROFILING

TECHNOLOGY – HARMLESS ERROR REDUX – A READER’S GUIDE TO

ZEMO V. STATE
Circuit Court for Charles County
Case No. 08-K-16-000014
                                                  REPORTED

                                     IN THE COURT OF SPECIAL APPEALS

                                                OF MARYLAND

                                                    No. 2668

                                             September Term, 2016

                                   ______________________________________


                                         LAMONT JEFFERY GEIGER

                                                       v.

                                           STATE OF MARYLAND

                                   ______________________________________

                                        Friedman,
                                        Beachley,
                                        Moylan, Charles E., Jr.
                                          (Senior Judge, Specially Assigned),

                                                     JJ.
                                   ______________________________________

                                             Opinion by Moylan, J.
                                   ______________________________________

                                        Filed: December 5, 2017
       This is a simple case of theft by deception. At least, it should have been simple. The

appellant, Lamont Jeffery Geiger, was convicted in the Circuit Court for Charles County

by Judge Amy J. Bragunier, sitting without a jury, of theft pursuant to Maryland Code,

Criminal Law Article, Sect. 7–104. For penalty purposes, it was a theft of property with a

value of at least $1,000 but less than $10,000, pursuant to subsection 7–104(g)(i). The actus

reus of the crime poses no problem. The problem is that of establishing criminal agency.

                                    The Basic Crime

       On June 23, 2015, Leanne Ayers, an employee of Southern Tire in Waldorf,

received a telephone call from an individual, giving his name as Brian Johnson, requesting

the purchase of four Continental tires. The caller gave a credit card number over the phone

and used it to charge an $85 deposit for the tires, which were to be installed the following

day. On the next day, June 24, the ostensible Mr. Johnson came in and had the four tires

installed on his car. After the work was completed, the purchaser used the same card

number used the day before to charge the remaining balance of $939.53. Because “Mr.

Johnson” did not have a physical credit card on hand, he showed his ostensible North

Carolina driver’s license as identifying security. Ms. Ayers took and kept a photograph of

that North Carolina driver’s license.

       At the appellant’s trial on September 8, 2016, Ms. Ayers identified the appellant as

the ostensible Brian Johnson who purchased the tires from her on June 24, 2015. On cross-

examination, she attested that her identification was one made with 99% certainty. It is not

now challenged. It is only disparaged.
       The State’s second witness was Tiro Joson, who worked in the Accounts Receivable

section for Southern Tire. He testified that on July 15, 2015 he received notice from the

credit card company that the company was issuing a “charge back” against Southern Tire

for the $1024.53 on the credit charges of June 23 and 24, 2015. The credit card number

had been fraudulently used. Southern Tire immediately notified the police.

       At the trial on September 8, 2016, the State also introduced, in addition to Ms.

Ayers’s identification of the appellant, a copy of the Maryland driver’s license issued to

the appellant in his proper name of Lamont Jeffery Geiger and showing his photograph. It

had also introduced a copy of the ostensible North Carolina driver’s license bearing the

name of Brian Johnson but showing a photograph of the appellant. Judge Bragunier found

as a fact that the picture of “Brian Johnson” on the North Carolina license and the picture

of Lamont Jeffery Geiger on the Maryland license depicted the same man, to wit, the

appellant.

       On the merits, it is not without significance that the appellant did not testify and that

he offered neither any witnesses nor other evidence in his defense. Judge Bragunier did not

hesitate in finding that the appellant was the criminal agent in this theft of property. The

case was open and shut.

                                     The Contentions

       We have rephrased the appellate challenge as essentially the two contentions

              1. that the State used inadmissible hearsay evidence in establishing
                 that there was no legitimate North Carolina driver’s license issued
                 to a Brian Johnson; and



                                               2
              2. that the State used inadmissible hearsay evidence in proving that a
                 facial recognition analysis had identified the face on the North
                 Carolina driver’s license as that of the appellant, thereby revealing
                 the appellant’s name.

                    To Find Nothing Is To Discover Something

       The obvious first investigative step for Detective Matthew Kelly was to attempt to

locate the “Brian Johnson” listed on the North Carolina driver’s license. Ms. Ayers

informed him that the picture on the license was that of the man who had purchased the

tires. Accordingly, Detective Kelly presented the information on the ostensible North

Carolina driver’s license to the desk clerk at the Charles County Sheriff’s Office. As a

regular investigative resource, the Sheriff’s Office has access to the databases kept by the

motor vehicle administrations of various states, including that of North Carolina. With

Detective Kelly looking on and supplying information, the clerk searched the North

Carolina database. There had been no driver’s license issued in North Carolina for a Brian

Johnson with the birthdate listed on the license. The license was a fake and a theft by

deception had obviously been perpetrated on Southern Tire.

       The appellant’s first contention grasps at straws. In the first place, he characterizes

the negative information obtained from the database as inadmissible hearsay. It is not that.

Maryland Rule of Procedure 5–803(b)(10) is very clear that among those things “not

excluded by the hearsay rule, even though the declarant is available as a witness” is:

               (10) Absence of Public Record or Entry. Unless the circumstances
       indicate a lack of trustworthiness, evidence in the form of testimony or a
       certification in accordance with Rule 5-902 that a diligent search has failed
       to disclose a record, report, statement, or data compilation made by a public
       agency, or an entry therein, when offered to prove the absence of such a


                                              3
       record or entry or the nonoccurrence or nonexistence of a matter about which
       a record was regularly made and preserved by the public agency.

(Emphasis supplied).

       The search of a database which reveals the absence of a particular record is an event

to which the searcher may testify directly. The testimony “I searched and found nothing”

does not involve inadmissible hearsay. It is a recognized exception to the Rule Against

Hearsay.

                         Detective Kelly Spoke For Himself

       The appellant next tries a variation on that theme. He poses a trial scenario that

Judge Bragunier did not buy and that we do not buy. The appellant insists that the search

of the North Carolina database was conducted not by Detective Kelly, even in part, but by

the anonymous desk clerk at the Charles County Sheriff’s Department exclusively. The

appellant insists that the anonymous desk clerk, as an out-of-court declarant, simply

reported to Detective Kelly that the search of the North Carolina database revealed no

record of a Brian Johnson and that that assertion, therefore, was the sole source of Detective

Kelly’s knowledge. The appellant’s contention is that Detective Kelly later offered that

out-of-court assertion by the desk clerk in court for the truth of the matter asserted. That,

of course, would be hearsay.

       As the appellant spins the story, Detective Kelly could well have been in another

room. He was not. What the appellant is disinclined to accept is that the search of a database

need not be a solo performance. Two or more might participate in a joint search. In a case

of doubt, how many might qualify for having participated in a given search might be an


                                              4
issue of fact to be determined by the factfinder on the basis of the totality of the pertinent

circumstances. Judge Bragunier found as a matter of fact that Detective Kelly jointly

participated with the anonymous desk clerk in the search of the North Carolina database

and that he was, therefore, fully competent to testify about it. That finding was not clearly

erroneous.

       As Detective Kelly began to testify about the search of the database, appellant’s

counsel said that he was “going to object if there is no personal knowledge, if it’s the desk

clerk.” Judge Bragunier asked the prosecutor to “just clear that up.” The prosecutor did so.

        [PROSECUTOR]:               Now, Detective Kelly, first, let’s . . . let’s back up.
                                    This is the desk clerk in the Charles County
                                    Sheriff’s Office station?

        DETECTIVE KELLY:            That is correct.

        [PROSECUTOR]:               Okay, and the system . . . were you present at that
                                    time?

        DETECTIVE KELLY:            Yes.

        [PROSECUTOR]:               Alright, were you there with this desk clerk?

        DETECTIVE KELLY:            Yes.

        [PROSECUTOR]:               Okay, and can you describe what specifically was
                                    being done?

        DETECTIVE KELLY:            Um . . . their computer system is a little bit different
                                    than ours, but generally if we ever have a request,
                                    we’ll stand with them at the front desk and just
                                    explain what it is that we need checked. The
                                    information, we’ll provide that to them, and they
                                    will conduct the check and explain any findings
                                    that they have as a result of that search.



                                              5
        [PROSECUTOR]:              Okay, and this is done . . . you were . . . you were
                                   seeing the results of the search?

        DETECTIVE KELLY:           Yeah, I was standing with the individual at the
                                   front desk. I was not monitoring every single move
                                   that they made, but I stood with them.

        [PROSECUTOR]:              Okay, okay, and this system . . . this is a system
                                   that the Charles County Sheriff’s Office has, where
                                   the desk clerk was --

        DETECTIVE KELLY:           One of the systems they utilize, yes.

        [PROSECUTOR]:              And does it access . . . um . . . department, or
                                   vehicles, or MVA of different states?

        DETECTIVE KELLY:           Yes.

        [PROSECUTOR]:              Okay, and was the search that you requested and
                                   there with, was that of North Carolina?

        DETECTIVE KELLY:           Yes.

(Emphasis supplied).

       The appellant again objected, attempting to analogize the relationship between the

anonymous clerk and Detective Kelly to the relationship between the doctor who performs

an autopsy and a mere observer of the autopsy. The appellant again ignored the fact that

Detective Kelly and the clerk both participated in the search of the North Carolina database.

The clerk’s fingers may have touched the keys on the keyboard, but it was the information

dictated by Detective Kelly that guided the fingers on the keyboard and that guided the

inquiry. Detective Kelly testified as to what he did, what he saw, and what he knew. He

was no mere conduit for the anonymous clerk. Judge Bragunier agreed:

        JUDGE BRAGUNIER:            Well, he can testify as to what he asked her to do,
                                    and what she did, and what [he] saw.

                                             6
(Emphasis supplied).

       Detective Kelly was the indisputable source of the information that guided that

search.

          JUDGE BRAGUNIER:          I’m going to allow him to say what he was looking
                                    for, what he . . . and what was part of the
                                    investigation.

          [DEFENSE COUNSEL]: Right, but the issue is, Your Honor, they’re
                             looking for something that is done out of state in
                             North Carolina, you know?

          JUDGE BRAGUNIER:          Okay, it’s part of their investigative tools. I’m
                                    going to allow it.

          [PROSECUTOR]:             And so there was a search made of . . . of what?

          DETECTIVE KELLY:          The copy of the North Carolina driver’s license
                                    that I was provided.

          [PROSECUTOR]:             Okay . . . um . . . I am giving you back [the
                                    license]. Is that what you used in your search?

          DETECTIVE KELLY:          That is correct.

          [PROSECUTOR]:             Okay . . . um . . . what specifically?

          DETECTIVE KELLY:          Um . . . I would have provided the front desk . . .
                                    um . . . clerk the name and the birth date of the
                                    individual, the state in which it was numbered,
                                    which is indicated near the top right side of the
                                    driver’s license.

(Emphasis supplied).

       Judge Bragunier ruled that Detective Kelly was no stranger to the search of the

North Carolina database and that he was competent to testify as to its negative result.




                                             7
        [PROSECUTOR]:                  And were you able to confirm or get a return on
                                       Brian Johnson, the individual . . . um . . . in the ID
                                       copy on State’s Exhibit Five?

        DETECTIVE KELLY:               No.

(Emphasis supplied).

       Our holding that no error was committed by Judge Bragunier is reinforced by the

fact that evidentiary rulings such as this are regularly entrusted to the wide, wide discretion

of the trial judge. When what is involved is a judgment call on the field, appellate courts

are routinely extremely deferential.

                         The Quintessence Of Harmlessness

       Even if, purely arguendo, we were to assume that error had somehow occurred, it

would be hard to conceive of an error more harmless than this. Legally sufficient proof of

the fraudulent deception that the appellant practiced on Southern Tire in furtherance of his

theft of four automobile tires worth over $1,000 did not in the remotest way depend on the

search of the North Carolina database. The false driver’s license that the appellant gave to

Leanne Ayers at Southern Tire ipso facto established the appellant’s larcenous deception

beyond any reasonable doubt. It contained his picture on an ostensible North Carolina

driver’s license coupled with the palpably false name of Brian Johnson. That act of

deception would be beyond challenge even if a North Carolina database had never existed.

Once it was known that the face on the North Carolina driver’s license was the face of the

appellant (as the factfinding judge found it to be), all else was benignly redundant.




                                                8
         We note simply in passing that a finding of harmless error is, if anything, even easier

to make in a case such as this, where there is not so much as a murmur of affirmative

defense or even mitigation. It is in cases where the facts are hotly contested and where

contradictory credibilities clash with one another that a trial error might readily shift the

balance. In this case, nobody’s credibility was even in issue. Procedural tiffs are of tamer

stuff.

         If any further minimization of harm were even possible, it would be in a case such

as this where the verdict has been rendered not by a panel of twelve unpredictable jurors

but by a veteran trial judge sitting without a jury. In assessing the possible effect of an

erroneous ruling on a factfinder, a volatile jury and a legally trained and steadfast judge are

very different tribunals. That difference can be a decisive factor in harmless error analysis.

We cannot imagine how the appellant here could genuinely believe that Judge Bragunier’s

verdict would have been different if a search of the North Carolina database had never been

made. Leanne Ayers’s identification of him and his picture on the fake driver’s license told

the entire story, a story the appellant never contested. In any event, we are persuaded

beyond a reasonable doubt that Judge Bragunier’s verdict of guilty would not have been

different if no mention of the North Carolina database had ever been made.

                                     Sitting In The Dock

         It is difficult to decipher just what the second contention is actually contending. As

the thief drove away from Southern Tire on June 24, 2015, with $1,000 worth of stolen

tires, his identity was unknown. As he sat in the dock of the Charles County Courthouse

on September 8, 2016, however, the thief was indisputably identified as Lamont Jeffery

                                                9
Geiger, the appellant. How did this change from unknown to known come about? Both the

testimony of the deceived saleslady, Leanne Ayers, and the photograph on the fake driver’s

license the thief had used at the scene solidly established that the tire-stealing thief and the

defendant in the dock were one and the same. The investigative odyssey by way of which

the unknown became the known and by way of which the defendant came to be sitting in

the dock, albeit narratively interesting perhaps, was legally immaterial. If the man sitting

in the dock did it, we really don’t need to know how he came to be sitting in the dock.

       How do the police routinely discover an unknown criminal’s identity? Or his

whereabouts? With Elizabeth Barrett Browning, let us count the ways. Perhaps a police

“hotline” receives a tip, anonymous or otherwise, from a good citizen. Perhaps the police,

by cash or other inducement, pay for a tip from a snitch, to wit, a confidential informant.

Perhaps the crime victim randomly spots the culprit on a crowded street or in Times Square

on New Year’s Eve. Perhaps the fugitive becomes an instant celebrity by winning the

lottery. Perhaps it is the prescience of a Gypsy fortune-teller or the wisdom of the tea

leaves. Perhaps it is just dumb luck. Or perhaps law enforcement has available to it, as does

Maryland in the present case, latter-day facial profiling technology. Like Shakespeare’s

Cleopatra, Dame Fortune is possessed of “infinite variety” in how she points her finger at

the avatar of guilt. The point is that the modus operandi just doesn’t matter. Even if reading

the entrails of birds is a questionable technique for identifying a suspect, a suspect thus

identified most assuredly does not go free.

       The law’s essential indifference to such finger-pointing happenstance enjoys a long

pedigree, reaching back into the first presidency of Grover Cleveland. In Ker v. Illinois,

                                              10
119 U.S. 436, 7 S. Ct. 225, 30 L. Ed. 421 (1886), Ker was ultimately convicted of larceny

in Chicago. Before the United States Supreme Court, he claimed that he had been denied

due process of law when he was “forcibly and with violence” kidnapped from Lima, Peru

and brought to stand trial in Illinois. The Supreme Court was emphatic that the due process

inquiry was tightly focused within the four corners of the Illinois trial transcript and was

unconcerned with the antecedent events by which Ker was brought to Illinois.

       The ‘due process of law’ here guarantied is complied with when the party is
       regularly indicted by the proper grand jury in the state court, has a trial
       according to the forms and modes prescribed for such trials, and when, in
       that trial and proceedings, he is deprived of no rights to which he is lawfully
       entitled.
119 U.S. at 440.

       Even conceded irregularities in the antecedent procedure of the authorities would

be of no avail to the defendant.

       [F]or mere irregularities in the manner in which he may be brought into
       custody of the law, we do not think he is entitled to say that he should not be
       tried at all for the crime with which he is charged in a regular indictment. He
       may be arrested for a very heinous offense by persons without any warrant,
       or without any previous complaint, and brought before a proper officer; and
       this may be, in some sense, said to be ‘without due process of law.’ But it
       would hardly be claimed that, after the case had been investigated and the
       defendant held by the proper authorities to answer for the crime, he could
       plead that he was first arrested ‘without due process of law.’ So here, when
       found within the jurisdiction of the state of Illinois, and liable to answer for
       a crime against the laws of that state, unless there was some positive
       provision of the constitution or of the laws of this country violated in bringing
       him into court, it is not easy to see how he can say that he is there ‘without
       due process of law,’ within the meaning of the constitutional provision.

Id. (Emphasis Supplied). See also Mahon v. Justice, 127 U.S. 700, 715, 8 S. Ct. 1204, 32
L. Ed. 283 (1888); Lascelles v. Georgia, 148 U.S. 537, 544, 13 S. Ct. 687, 37 L. Ed. 549


                                              11
(1893) (“The jurisdiction of the court in which the indictment is found is not impaired by

the manner in which the accused is brought before it.”); Ex parte Johnson, 167 U.S. 120,

126, 17 S. Ct. 735, 42 L. Ed. 103 (1897) (“[I]n criminal cases a forcible abduction is no

sufficient reason why the party should not answer when brought within the jurisdiction of

the court which has the right to try him for such an offense, and presents no valid objection

to his trial in such court.”).

       That venerable principle that a trial of a defendant will not be compromised by the

manner in which the defendant was brought before the court for trial has been consistently

reaffirmed. In Frisbie v. Collins, 342 U.S. 519, 72 S. Ct. 509, 96 L. Ed. 541 (1952), the

defendant was convicted of murder in Michigan “after Michigan officers forcibly seized,

handcuffed, blackjacked and took him to Michigan” in clear violation of the Federal

Kidnapping Act. 342 U.S. at 520. The Supreme Court held unanimously that the manner

in which Michigan acquired the person of the defendant and brought him to trial did not

adversely affect the propriety of the trial itself.

               This Court has never departed from the rule announced in Ker v.
       Illinois . . . , that the power of a court to try a person for crime is not impaired
       by the fact that he had been brought within the court’s jurisdiction by reason
       of a ‘forcible abduction.’ No persuasive reasons are now presented to justify
       overruling this line of cases. They rest on the sound basis that due process of
       law is satisfied when one present in court is convicted of crime after having
       been fairly apprised of the charges against him and after a fair trial in
       accordance with constitutional procedural safeguards. There is nothing in the
       Constitution that requires a court to permit a guilty person rightfully
       convicted to escape justice because he was brought to trial against his will.
342 U.S. at 522 (emphasis supplied).




                                               12
       In United States v. Crews, 445 U.S. 463, 100 S. Ct. 1244, 63 L. Ed. 2d 537 (1980),

the Supreme Court again reaffirmed this principle.

              Insofar as respondent challenges his own presence at trial, he cannot
       claim immunity from prosecution simply because his appearance in court
       was precipitated by an unlawful arrest. An illegal arrest, without more, has
       never been viewed as a bar to subsequent prosecution, nor as a defense to a
       valid conviction. . . . Respondent is not himself a suppressible “fruit,” and
       the illegality of his detention cannot deprive the Government of the
       opportunity to prove his guilt through the introduction of evidence wholly
       untainted by the police misconduct.
445 U.S. at 474 (emphasis supplied). See also New York v. Harris, 495 U.S. 14, 18, 110 S.

Ct. 1640, 109 L. Ed. 2d 13 (1990) (“There could be no valid claim here that Harris was

immune from prosecution because his person was the fruit of an illegal arrest.”).

       The thinking of this Court is completely in line with that of the Supreme Court. The

appellant in Modecki v. State, 138 Md. App. 372, 771 A.2d 521 (2001), brought the

challenge that it was his illegal arrest that led to “the discovery of his identity,” something

“the police would otherwise not have been aware of.” 138 Md. App. at 378. In rejecting

that challenge, Judge Bloom concluded:

       In accordance with Justice Brennan’s opinion in Crews, we hereby hold that
       neither appellant’s person nor his identity was a “fruit” of his detention that
       would be subject to suppression even if that detention was unlawful. . . . The
       evidence used to convict him was wholly untainted by that seizure and
       detention.
138 Md. App. at 380 (emphasis supplied).

       What the appellant argues for is something not generally cognizable at law—a “but

for” chain of impermissible causation. “But for some questionable procedure or

unsubstantiated step taken by the investigators, they would never have found me and I,


                                              13
therefore, would not be here in court.” There is, of course, no such thing as a viable “but

for” defense. There is no right not to be identified. Confronted with such “but for”

reasoning, the police could never, for instance, bridge such a gap in the investigative chain

as that posed by an anonymous telephone tip or by the fingering of the suspect by an

undercover “mole.”

                       Proceeding On “Information Received”

       The arrival of this appellant at the trial table in Charles County involved nothing so

melodramatic as having been kidnapped from Lima, Peru. In terms of identifying and

apprehending the thief, Detective Kelly had nothing to go on except the North Carolina

driver’s license. After he testified about the search of the North Carolina database that

established that it was a fake, he was asked to describe his next investigative move.

        [PROSECUTOR]:               Is there anything else that you did in terms of this
                                    investigation?

        DETECTIVE KELLY:            Yes. I made contact with . . . a crime analyst, Mr.
                                    Rodriguez . . . , who works in conjunction with
                                    our office, and I provided him with the photo that
                                    I had obtained from the driver’s license. He
                                    entered that into --

        [DEFENSE COUNSEL]: Your Honor, this is where I am going to object.

        [PROSECUTOR]:               And I’m fine with that.

        JUDGE BRAGUNIER:            Okay.

(Emphasis supplied).

       Into what black hole that “photo” disappeared we might never know, for Detective

Kelly never finished his sentence. When defense counsel objected, the State immediately


                                             14
agreed not to pursue the matter further. In a situation such as this, in order to allow an

officer to narrate what his next investigative step was but yet to avoid the danger of possibly

prejudicial hearsay, the law is clear that the investigator should simply be permitted to say

that he took the next step “upon information received.” As explained in McCormick on

Evidence, Sect. 246, at 587 (Edward W. Cleary ed. 2d ed. 1972):

       In criminal cases, the arresting or investigating officer will often explain his
       going to the scene of the crime or his interview with the defendant, or a search
       or seizure, by stating that he did so “upon information received” and this of
       course will not be objectionable as hearsay.

(Emphasis supplied).

       In Parker v. State, 408 Md. 428, 446, 970 A.2d 320 (2009), Judge Adkins wrote for

the Court of Appeals:

       In permitting McGowan to explain why he was working at the 1200 block of
       Laurens Street, the court should have allowed McGowan to say only that he
       was there “based ‘on information received.’”

(Emphasis supplied). See also Graves v. State, 334 Md. 30, 39–40, 637 A.2d 1197 (1994).

       At that point in the direct examination of Detective Kelly, the State took precisely

that direct and summary approach recommended by the law.

        [PROSECUTOR]:                Was a suspect developed?

        DETECTIVE KELLY:             Yes.

        [DEFENSE COUNSEL]: Objection, Your Honor.

        JUDGE BRAGUNIER:             Overruled.

(Emphasis supplied).




                                              15
         “Upon information received,” Detective Kelly went to the Maryland Department of

Motor Vehicles and obtained a copy of the driver’s license of the appellant. We need not

inquire further into the “information received” because it might be hearsay injurious to the

defendant. That is exactly the protocol by which these things are supposed to be done.

Ironically, it was the appellant himself who then inquired further into of what the

“information received” consisted. If the revelation offended him, he had but himself to

blame.

         [DEFENSE COUNSEL]: Your Honor, I would like to be heard on that. I’d
                            like to be heard on that, Your Honor?

         JUDGE BRAGUNIER:             Okay?

         [DEFENSE COUNSEL]: Your Honor, based on this technology that the
                            officer is relying on, there’s several matches that
                            come up. This technology spits out several
                            matches. We don’t know how this match came
                            about. We don’t know who the other people were.

         JUDGE BRAGUNIER:             I don’t know either[.]

         [DEFENSE COUNSEL]: Right, and it’s unfair . . . for this officer to testify
                            that this gentleman came up among others. [W]ho
                            else came up?

         JUDGE BRAGUNIER:             Well, I don’t . . . know. I haven’t heard the
                                      evidence[.]

(Emphasis supplied).

         It was the State that argued that how the appellant came to be a suspect was

irrelevant. Judge Bragunier agreed.

         [PROSECUTOR]:                [F]rankly the fact that a suspect was developed . .
                                      . the reason, or the way how the suspect was
                                      developed, is irrelevant.

                                              16
        JUDGE BRAGUNIER:              That’s all that she asked[.] . . . [W]as a suspect
                                      developed, and the answer was yes. Now, we’ll
                                      ask another question.

(Emphasis supplied).

                              Facial Profiling Technology

       After several brief questions, not here pertinent, the State prepared to turn Detective

Kelly over to the defense for cross-examination. The State offered in evidence a copy of

the Maryland driver’s license of the appellant. In protesting vigorously, the appellant again

reverted, this time in lurid detail, to the facial profiling technology that the State had never

mentioned.

        [DEFENSE COUNSEL]: Your Honor, I’m going to object to the
                           identification or the Motor Vehicle photo of Mr.
                           Geiger coming in. Again, . . . that photo
                           identification was generated using unproven
                           technology.

                                      That technology is not certified or authorized in
                                      any state in this country, as well as the federal . . .
                                      government. Those kind of searches and the
                                      results that are generated from them are not
                                      accepted anywhere, nor is the technology
                                      accepted anywhere.

(Emphasis supplied).

       Judge Bragunier explained that the defendant “doesn’t have a right to protect his

image.” Defense counsel nonetheless went on, making for the first time an express

reference to “facial recognition technology” and describing the process in some detail.

        [DEFENSE COUNSEL]: But we don’t have the other images. . . . [T]hat’s
                           the frustrating thing here. They generate a search



                                               17
                                    that’s supposed to spit out several images, and
                                    they just present you with one.

                                    I can see if there was a photo array where there
                                    were six or seven other individuals that were
                                    produced as a result of this search, then you know,
                                    I would feel more comfortable. But if you give us
                                    one image, we don’t know where the other ones
                                    were, and we’re saying, “Well, this is indeed the
                                    guy.” And that’s a little bit unfortunate for my
                                    client.

        JUDGE BRAGUNIER:            Well, he’s not . . . this witness isn’t saying that.

        [DEFENSE COUNSEL]: No, but he is talking about what somebody else
                           ran through a machine, what somebody else ran
                           through . . . some facial recognition technology.
                           So, we’re getting . . . evidence that was generated
                           by two other individuals. One was a desk clerk at
                           the Charles County Sheriff’s office and the other
                           one was an investigator . . . from who knows
                           where?

(Emphasis supplied).

       Facial profiling technology is a new weapon in the investigative arsenal, but it is

one increasingly familiar to any aficionado of modern-day detective dramas on television.

A photograph of a face, such as the one from the fake North Carolina driver’s license in

this case, is fed into the system. The system then compares that photograph with the

thousands or even millions of known faces already in the system, as it searches for a

counterpart. It is akin to computerized searching for identical fingerprints. Precisely how

the computer does this is something well beyond our ken. There is no suggestion, however,

that these computerized identification methodologies are not now perfectly reliable

investigative tools.


                                            18
       Reliability does not matter, however, because the computerized identification is not

ultimately evidence in court. It is simply a guide to put the investigator on the right track.

The only evidentiary identification that mattered was the one-on-one identification made

in the courtroom between the face on the fake North Carolina driver’s license and the face

on the appellant’s known Maryland driver’s license or, perhaps, the comparison between

the face on the fake North Carolina driver’s license and the face of the defendant sitting in

the dock. That was the evidence that was before Judge Bragunier in her factfinding

capacity. She was never asked to rely upon the computerized identification. How Detective

Kelly found his way to the appellant’s Maryland driver’s license, therefore, was

immaterial. That license spoke for itself.

       Detective Kelly himself did not testify in any way about facial profiling technology.

The State never questioned him about such technology. Information about facial profiling

technology, against which the appellant rails now as fatally contaminating, did not come

from the mouth of Detective Kelly. It came only from the mouth of defense counsel. The

entire subject was mentioned only by defense counsel in the course of arguing to the court.

If Judge Bragunier was influenced by repeated references to such technology, it was

defense counsel who did the referencing. The State never mentioned the subject.

       Instead of allowing Detective Kelly to proceed, as the law clearly directs, on the

basis of “information received,” defense counsel continued to insist that there must be a

full explanation as to how the “information received” was generated and by whom.

        [DEFENSE COUNSEL]: So, Your Honor . . . Your Honor, he has no
                           personal knowledge, nor can he tell the Court how


                                             19
                                    he generated this information, he can only rely on
                                    what somebody else did.

                                    And that’s where we are today, it’s just . . . there
                                    is no link, no connection. Nobody is testifying as
                                    to how that information was generated. The State
                                    is just giving you a picture of a Motor, you know,
                                    a Motor Vehicle picture and saying, “Well, you
                                    know, this is what he did.” And we don’t have all
                                    the other pictures that were generated.

(Emphasis supplied).

       The State replied, “The way that the suspect was developed in this case is

completely irrelevant.” Judge Bragunier agreed with the State and overruled appellant’s

objection. In this, we see no error. Every mention of facial profile technology was made by

the appellant and not by the State. Virtually every even indirect allusion to it was made by

the appellant and not by the State. Only a trial judge, of course, can commit reversible

error, and the appellant does not identify any ruling by Judge Bragunier that constitutes

reversible error. All we have is undifferentiated angst.

                                Harmless Error Redux

       Even if, again purely arguendo, Judge Bragunier committed some conceivable error

in dealing with how Detective Kelly came to locate the appellant, such presumptive error

would have been transcendently harmless. We are persuaded beyond a reasonable doubt

that even if Judge Bragunier had never had an inkling as to how Detective Kelly had been

led to the appellant’s Maryland driver’s license, her verdict of guilty would have been

precisely the same.

                         A Reader’s Guide To Zemo v. State


                                             20
       This brings us to Zemo v. State, 101 Md. App. 303, 646 A.2d 1050 (1994), and the

appellant’s heavy reliance on it. The appellant objects to Detective Kelly’s testimony at

two different levels, and we will respond with respect to each. At the initial admissibility

level, the appellant objected to the admissibility of the search made of the North Carolina

database that revealed that the driver’s license used by the appellant to perpetrate his theft

by deception had been a fake. In addition to contending that the search of the database had

been conducted by the clerk of the Charles County Sheriff’s Office acting alone and not in

conjunction with Detective Kelly, the appellant, in reply brief, argues strenuously that the

search violated the Rule Against Hearsay:

               In order for the hearsay exception to apply, Md. Rule 5-803(b)(10)
       requires “testimony or certification in accordance with Rule 5-902 that a
       diligent search has failed to disclose a record[.]” However, there was no such
       testimony or certification in this case. Here, Det. Kelly testified that he gave
       the copy of the driver’s license to a desk clerk at the police station. He
       explained that desk clerks have access to a different computer system than
       he does, and that “[t]he information, we’ll provide that to them, and they will
       conduct the check and explain [] any findings that they have as a result of
       that search.” This testimony does not establish that a “diligent search” was
       conducted, as required by Md. Rule 5-803(b)(10). Additionally, Det. Kelly’s
       testimony that he was “standing with the individual at the front desk,” and “I
       was not monitoring every single move that they made,” is not equivalent to
       Det. Kelly conducting the search himself, particularly when he testified that
       “their system is a little different than ours[.]”

(Emphasis supplied).

       We have fully answered that contention supra under the subheads “To Find Nothing

Is To Discover Something” and “Detective Kelly Spoke For Himself.”

       At that same initial admissibility level, the appellant, strenuously and at great length,

objected to the fact that the use of the facial profiling technology had led to the


                                              21
identification by Detective Kelly of the appellant. Objection was made to the fact that the

identification was based on “unproven technology.”

        [DEFENSE COUNSEL]: Your Honor, I’m going to object to the
                           identification of the Motor Vehicle photo of Mr.
                           Geiger coming in. Again, . . . that photo
                           identification was generated using unproven
                           technology.

                                    That technology is not certified or authorized in
                                    any state in this country, as well as the federal . . .
                                    government. Those kind of searches and the
                                    results that are generated from them are not
                                    accepted anywhere, nor is the technology
                                    accepted anywhere.

(Emphasis supplied).

       At one point, the objection seemed to wander mysteriously into the world of

constitutional identification law, as if challenging the impermissible suggestiveness of a

photographic array.

        [DEFENSE COUNSEL]: But we don’t have the other images. . . . [T]hat’s
                           the frustrating thing here. They generate a search
                           that’s supposed to spit out several images, and
                           they just present you with one.

                                    I can see if there was a photo array where there
                                    were six or seven other individuals that were
                                    produced as a result of this search, then you know,
                                    I would feel more comfortable. But if you give us
                                    one image, we don’t know where the other ones
                                    were, and we’re saying, “Well, this is indeed the
                                    guy.” And that’s a little bit unfortunate for my
                                    client.

(Emphasis supplied).




                                             22
           The objection then reverts to the hearsay theme that Detective Kelly had no personal

knowledge but was simply passing on the work product of someone else, who did not

testify.

               [DEFENSE COUNSEL]: Your Honor, he has no personal knowledge, nor
                                  can he tell the Court how he generated this
                                  information, he can only rely on what somebody
                                  else did.

                                        And that’s where we are today, it’s just . . . there
                                        is no link, no connection. Nobody is testifying as
                                        to how that information was generated. The State
                                        is just giving you a picture of a Motor, you know,
                                        a Motor Vehicle picture and saying, “Well, you
                                        know, this is what he did.” And we don’t have all
                                        the other pictures that were generated.

(Emphasis supplied).

           We have fully answered that contention supra under the subheads “Sitting In The

Dock,” “Proceeding On ‘Information Received,’” and “Facial Profiling Technology.”

           In an unusual appellate maneuver, the appellant, without expressly abandoning

these more directly substantive objections, backs up and makes a run at Detective Kelly’s

testimony from an entirely different direction, relying completely on this Court’s Zemo v.

State. The argument is that by allowing Detective Kelly to testify about investigative steps

he took that were irrelevant, Judge Bragunier erroneously allowed the State, by offering

extraneous corroboration of his irrelevant findings, to bolster Detective Kelly’s credibility.1

The defense brief recites:



           1
         Detective Kelly’s credibility was never challenged in any respect and did not seem
to be in any need of bolstering.
                                                23
          In Zemo, the details of the detective’s investigation had no bearing on the
          issue of guilt or innocence. Instead, the prosecution improperly used those
          details to bolster the witness’s belief that the defendant was involved in the
          crime.

                  This case is similar to Zemo. Here, Det. Kelly testified about the
          investigative steps he took, including whom he spoke to and why he spoke
          to them, that ultimately led him to Mr. Geiger—the sole suspect. Det. Kelly
          testified about a “driver’s license check” run by a “desk clerk” and about how
          crime analyst, Mr. Rodriguez, “entered” the photo and developed Mr. Geiger
          as a suspect. Here, as in Zemo, Detective Kelly “vicariously imparted cryptic
          reports from unnamed sources off-stage, who would never appear before a
          live audience.”

(Emphasis supplied).

          Relying totally on Zemo, the appellant’s argument goes on to argue that these

irrelevant sources served to corroborate Detective Kelly’s conclusion that the appellant was

guilty.

                 Det. Kelly’s testimony regarding the details of his investigation had
          no relevance other than [to] bolster the accuracy of Det. Kelly’s development
          of Mr. Geiger as a suspect. The statements by the unnamed desk clerk to Det.
          Kelly regarding the lack of search results in the North Carolina MVA
          database and Mr. Rodriguez’s statements to Det. Kelly indicating that the
          individual depicted in the driver’s license photograph after Mr. Rodriguez
          “entered” the driver’s license photograph were hearsay statements analogous
          to the statements made by the confidential informant to the investigating
          detective in Zemo.

                        The only possible import of such testimony was to
                 convey the message that the [computer search results] 1) knew
                 who committed the crime, 2) [were] credible, and 3) implicated
                 the appellant. Both the confrontation clause and the rule
                 against hearsay scream out that the appellant was denied any
                 opportunity to confront that confidential accuser.
101 Md. App. at 306. Here, Det. Kelly’s testimony about the digital search
          results that pointed the finger at Mr. Geiger conveyed to the factfinder (the
          trial court) that they must have gotten it right. Moreover, like in Zemo,


                                               24
       neither the computer programs nor those who operated them were available
       for cross-examination.

(Emphasis supplied).

       In reply brief, the appellant took special umbrage at the fact that “the State never

acknowledge[d] Zemo in its brief.” The appellant wants his case to be a clone of Zemo.

       The vexing problem the appellant has with Zemo, however, is that Zemo does not

stand for the proposition for which the appellant cites it. There is, to be sure, one peripheral

similarity between the two cases. The appellant has constructed his thesis based on that one

peripheral similarity. The appellant’s focus in this case is on the testimony of Detective

Kelly describing his investigation. This Court’s focus in Zemo, leading to a reversal of a

conviction, was on the testimony of Detective Augerinos describing his investigation. At

that point, however, all similarity between the two cases has come to an end.

       Our focus must shift from the periphery to the core. The actual focus in Zemo was

not on the detective’s testimony describing his investigation per se. It was on the fact,

rather, that the detective, by virtue of unduly extensive and, in that case, totally irrelevant

testimony about his investigative procedures, introduced into the case two highly

prejudicial pieces of information against the defendant. The first was that the defendant

invoked his right to silence in a case where his silence was not admissible.

              Detective Augerinos was permitted to testify that he gave the
       appellant Miranda warnings and that the appellant, following those
       warnings, chose to remain silent. There was no legitimate purpose for that
       testimony. The appellant never took the stand and there was no arguable way
       in which his silence could have been used for impeachment purposes. Post-
       Miranda silence, moreover, has no legitimate relevance or probative value.



                                              25
101 Md. App. at 305 (emphasis supplied). We went on to explain the possible prejudice

accruing from that inadmissible testimony.

         Even laymen can figure out that when one is privileged not to respond
         because of self-incrimination, it is because the response, if unprivileged,
         would be incriminating. Because of the natural (and by no means illogical)
         tendency to equate silence with guilt, the Constitution in many
         circumstances, including the one at bar, forbids even mentioning, and thereby
         drawing attention to, such silence. Flouting the constitutional taboo, attention
         was drawn to the appellant’s silence in this case.
101 Md. App. at 316 (emphasis supplied).

         The other inadmissible but damning evidence was reference to a confidential

informant and to the gratuitous corroboration of many of the incriminating details of the

story told by the confidential informant, bolstering the informant’s conclusion as to Zemo’s

guilt.

         He testified, over objection, that he received evidence about the crime from
         a confidential informant, that the informant’s information put him on the trail
         of the appellant and other suspects, that other parts of the informant’s
         information were corroborated and turned out to be correct, and that, acting
         on the informant’s information, he arrested the appellant. The only possible
         import of such testimony was to convey the message that the confidential
         informant 1) knew who committed the crime, 2) was credible, and 3)
         implicated the appellant. Both the confrontation clause and the rule against
         hearsay scream out that the appellant was denied any opportunity to confront
         that confidential accuser.
101 Md. App. at 306 (emphasis supplied).

         The present case and Zemo are diametrically different in that the invocation of the

right to silence in Zemo and the detailed corroboration of information from the confidential

informant in Zemo were both completely inadmissible and highly prejudicial. In this case,

by stark contrast, 1) the information that the North Carolina license presented to the theft


                                               26
victim was a fake and 2) the identification of the anonymous thief as the appellant were

both highly relevant matters as to which evidence would have been admissible. What

Detective Augerinos introduced in Zemo, by contrast, was irrelevant and inadmissible.

What Detective Kelly introduced was properly in the present case. The contrast between

the two cases is one of 180°.

       The dissimilarity between this case and Zemo does not end there. An even more

significant difference between this case and Zemo is one that engages the very ABCs of

“How To Read An Appellate Opinion 101.” Stare decisis does not consist of plucking a

lyric phrase here or there from the low-hanging fruit. Nor does it consist even of taking a

succulent looking sentence out of its constraining context. The auditor must make a

genuine search for the central thrust of a decision because therein lies the only locus of

precedential authority.

       A genuine reading of Zemo makes clear that the State’s error that led to the reversal

of the conviction in that case consisted not simply of the introduction of two items of

significantly prejudicial evidence against the defendant, but in the deliberate and protracted

fashion in which it was done. We announced at the very outset of our opinion that the

dispositive flaw lay not simply in the State’s introduction of inadmissible and prejudicial

material but in having done so deliberately and repeatedly.

       In combination, moreover, [the errors] reveal an instance of prosecutorial
       “overkill,” wherein the State, not by passing or careless reference but by a
       sustained line of inquiry, sought to “milk” the testimony of Detective
       Augerinos for far more than it was legitimately worth.




                                             27
101 Md. App. at 305 (emphasis supplied). Our opinion developed at length the extent to

which the State exploited the wide-ranging exploitation of extrinsic evidence.

       Over the course of the first eighteen of those pages, Detective Augerinos
       described his physical observations of the method of entry into the buildings,
       of the damage done to the vending machines that were broken open, and of
       the unsuccessful effort to drill into the floor safe. He was the key witness to
       the corpus delicti of the crime.

       ....

               At that point, however, Detective Augerinos’s role in the drama was
       concluded, and it was time for him to depart the stage. Instead, he remained
       on center-stage for an additional fifteen pages of transcript, recounting events
       as to which he had no direct knowledge and which were themselves without
       relevance. Once he had, in the trial’s opening scene, established the corpus
       delicti of the crime, it was then for other players to develop the appellant’s
       unfolding complicity.

       ....

             Detective Augerinos, nonetheless, lingered on stage almost in the role
       of a Greek Chorus. He vicariously imparted cryptic reports from unnamed
       sources off-stage, who would never appear before the live audience.
101 Md. App. at 307 (emphasis supplied).

       Our critical focus in Zemo was on the pivotal difference between an inadvertent

error or even a purposeful but fleeting error, on the one hand, and a deliberate and sustained

exploitation of repeated error, on the other hand. The deliberate and quantitative factor was

significant.

       The taboo reference to the silence here was obviously no inadvertent lapse
       by a careless witness nor even a gratuitous little bonus tossed in by a more
       clever witness. Such evidentiary missteps are little more than ordinary trial
       static. The harkening to the sound of silence on this occasion was, by
       contrast, the very end sought by this entire phase of the examination.
101 Md. App. at 315 (emphasis supplied).

                                             28
       In dramatic contrast to the bravura performance of Detective Augerinos in Zemo,

as he played the role of what Zemo called a “Greek chorus” in narrating the full unfolding

of the prosecution’s case, 101 Md. App. at 307, Detective Kelly’s testimony about the

search of the North Carolina database in this case was becomingly brief and modest. The

appellant refers to this testimony’s having happened over the course of six pages of the

trial transcript. We have examined these pages and find that this phase of the State’s case

did, indeed, stretch over 129 lines of transcript. Detective Kelly, however, only got to speak

39 of those lines and seven of those 39 lines consisted only of a monosyllabic “Yes” or

“No.” The rest was procedural wrangling among the defense attorney, the prosecuting

attorney, and the trial judge. Detective Kelly sat quietly and modestly in the eye of that

forensic hurricane. No Greek chorus was he. This quantitative analysis, moreover, is one

above and beyond the other disparity that Detective Kelly’s testimony in this case was

admissible whereas Detective Augerinos’s testimony in Zemo was inadmissible.

       With respect to the State’s use of facial profiling technology, to any insight into how

such technology works, or to the significance of any identification made by the technology,

Detective Kelly was interrupted in mid-sentence almost before he began.

        [PROSECUTOR]:                Is there anything else that you did in terms of this
                                     investigation?

        DETECTIVE KELLY:             Yes, I made contact with . . . a crime analyst, Mr.
                                     Rodriguez . . . [,] who works in conjunction with
                                     our office, and I provided him with the photo that
                                     I had obtained from the driver’s license. He
                                     entered that into –

        [DEFENSE COUNSEL]: Your Honor, this is where I am going to object.


                                             29
          [PROSECUTOR]:               And I’m fine with that.

          JUDGE BRAGUNIER:            Okay.

(Emphasis supplied).

         No Greek chorus was ever so effectively silenced. Detective Kelly never even got

to mention the name or the subject of facial profiling technology or to describe its modality

in any way. That all came exclusively from the argument of defense counsel and may not

now be attributed to the State. The appellant attempts to knock down a straw man of his

own making. The testimony of Detective Augerinos in Zemo and of Detective Kelly in this

case are in no way analogues of each other. The appellant’s reliance on Zemo is completely

inapt.

         That inapt reliance is ironic in that Zemo, in its opening paragraphs, went out of its

way to caution against such an over-reading of its factual scenario. Under the subhead of

“Random Error Versus Sustained Error,” Zemo even provided a reader’s guide as to HOW

NOT TO READ THE OPINION.

                 As we begin to examine the tainted testimony of Detective Augerinos,
         it is important to note what we are not holding and what we are not even
         suggesting.
101 Md. App. at 306 (emphasis in original).

         Zemo then went on to amplify that admonition and to emphasize precisely what it

meant by the use of those words.

         We are not counseling an overreaction to every passing or random injection
         of some arguably prejudicial material into a trial. A few smudges of prejudice
         here and there can be found almost universally in any trial and need to be
         assessed with a cool eye and realistic balance rather than with the fastidious
         over-sensitivity or feigned horror that sometimes characterizes defense

                                               30
      protestations at every angry glance. We are not talking about the expected
      cuts and bruises of combat. What we are objecting to in this case, rather, is a
      sustained and deliberate line of inquiry that can have had no other purpose
      than to put before the jury an entire body of information that was none of the
      jury’s business. We are not talking about a few allusive references or
      testimonial lapses that may technically have been improper. We are talking
      about the central thrust of an entire line of inquiry. There is a qualitative
      difference. Where we might be inclined to overlook an arguably ill-advised
      random skirmish, we are not disposed to overlook a sustained campaign.

Id. (Emphasis supplied).

      In relying, as he does, almost exclusively on Zemo, the appellant cites Zemo for a

message that Zemo affirmatively disavowed. It would ill behoove the appellant, moreover,

to tell the Court that wrote Zemo what it was that Zemo meant to say. We affirm the

conviction.


                                                 JUDGMENT OF THE CIRCUIT
                                                 COURT FOR CHARLES COUNTY
                                                 AFFIRMED.

                                                 COSTS TO BE           PAID     BY      THE
                                                 APPELLANT.




                                            31